Exhibit 11- Statement Re Computation of Earnings Per Share Three Months Ended September 30, 2008 2007 Basic: Average shares outstanding 13,380,969 13,529,069 Net income $ 824,489 $ 7,317,478 Per share amount $0.06 $0.54 Diluted: Average shares outstanding 13,380,969 13,529,069 Net effect of dilutive stock options - based on the treasury stock method using average market price 5,850 90,917 Diluted shares 13,386,819 13,619,986 Net income $ 824,489 $ 7,317,478 Per share amount $0.06 $0.54 Note:Antidilutive stock options totaling 618,945 shares were not included in the calculation of diluted earnings per share for the three months ended September 30, 2008.Antidilutive stock options totaling 304,400 shares were not included in the calculation of diluted earnings per share for the three months ended September 30, 2007. Nine Months Ended September 30, 2008 2007 Basic: Average shares outstanding 13,381,089 13,583,524 Net income (loss) $(7,996,680) $22,859,517 Per share amount $(0.60) $1.68 Diluted: Average shares outstanding 13,381,089 13,583,524 Net effect of dilutive stock options - based on the treasury stock method using average market price NA 102,043 Diluted shares 13,381,089 13,685,567 Net income (loss) $(7,996,680) $22,859,517 Per share amount $(0.60) $1.67 Note:Because of the Company's loss from continuing operations, no potential common shares were included in the calculation of diluted earnings per share for the nine months ended September 30, 2008. Antidilutive stock options totaling 299,400 shares were not included in the calculation of diluted earnings per share for the nine months ended September 30, 2007.
